             Case 1:21-cv-02223-CM Document 5 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UMASHANKAR RAVI; SARITHA RAVI,

                            Plaintiffs,

                       -against-                                    21-CV-02223 (CM)

                                                        ORDER DENYING IFP APPLICATIONS
CITIGROUP GLOBAL MARKETS HOLDINGS,
INC.,

                            Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Leave to proceed in this Court without prepayment of fees is denied because Plaintiffs have

sufficient assets to pay the fees. See 28 U.S.C. § 1915(a)(1). Plaintiffs are directed to pay $402.00

in fees – a $350.00 filing fee and a $52.00 administrative fee – within 30 days of the date of this

order. If Plaintiffs fail to comply with this order within the time allowed, the action will be

dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

         Plaintiffs have consented to receive electronic service. (ECF 3 at 11-12.)

SO ORDERED.

Dated:     March 19, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
